Citation Nr: 0310656	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits claimed on appeal.  

With respect to the claims for a right knee disorder and 
tinnitus, the Board undertook additional development pursuant 
to 38 C.F.R. § 19.9(a)(2) in April 2002 in order to obtain 
medical records and a VA examination.  


REMAND

As a procedural matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case on the issue of 
entitlement to service connection for a right knee disorder 
and tinnitus pursuant to 38 C.F.R. § 19.9(a)(2) and 
additional VA and private medical records were obtained.  
Further, it appears that the veteran was scheduled for a VA 
examination in April 2003 but it is not clear whether he 
appeared for the examination.  

Nonetheless, since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should ascertain whether the 
veteran underwent a VA examination as 
apparently scheduled in April 2003.  If 
so, the examination report should be 
associated with the claims file.

3.  If necessary, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the relationship 
between a service-connected left knee 
disability and right knee complaints.  
Send the claims folder to the examiner for 
review.  The examiner is asked to address 
the following questions:

?	What is the nature of the veteran's 
right knee disorder?

?	If a right knee disorder is shown, is 
it as likely as not that the veteran's 
right knee disorder was caused by his 
service-connected left knee disorder?

?	If a right knee disorder is shown 
which was not caused by the left knee 
disorder, is the right knee disorder 
aggravated by the left knee disorder 
and, if so, what level of disability 
is attributable to such aggravation.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  The RO should then readjudicate the 
veteran's claim for entitlement to service 
connection for a right knee disorder and 
tinnitus in light of the additional 
evidence added to the claims folder since 
the last Supplemental Statement of the 
Case (SSOC).

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in these claims.  No action is required of the 
veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


